Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 1 of 16   PageID #: 1318



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

  ROCKHILL INSURANCE                 )
  COMPANY,                           )
                                     )
       Plaintiff,                    )
                                     )
  v.                                 )     Case No.: 2:18-CV-00268-KD-B
                                     )
  SOUTHEASTERN CHEESE                )
  CORPORATION, et al.                )
                                     )
       Defendants.                   )




                               Exhibit B
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 2 of 16   PageID #: 1319

       Rhonda Craun                                                   5/7/2019
                                                                      Page 1

            IN THE UNITED STATES DISTRICT COURT SOUTHERN

                 DISTRICT OF ALABAMA, SELMA DIVISION



          CIVIL ACTION NO. 2:18-CV-00268-KD-B



          ROCKHILL INSURANCE COMPANY,

                            Plaintiff,

          vs.

          SOUTHEASTERN CHEESE CORPORATION, et al.,

                            Defendants.



                         DEPOSITION OF RHONDA CRAUN

                        Maynard, Cooper & Gale, P.C.

                          1901 Sixth Avenue North

                         2400 Regions/Harbert Plaza

                         Birmingham, Alabama 35203

                                   May 7, 2019



          REPORTED BY:

                    Gail B. Pritchett

                    Certified Realtime Reporter,

                    Registered Professional

                    Reporter and Notary Public



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 3 of 16   PageID #: 1320

         Rhonda Craun                                                 5/7/2019
                                                                      Page 8

     1                      MR. FROST:      What do you mean by

     2     that?

     3                      THE COURT REPORTER:         All

     4     objections except as to form and leading are

     5     reserved until trial, and also includes waiving

     6     of the signature.

     7                      MR. FROST:      Yeah, well, we are

     8     definitely going to read and sign.              We will

     9     just go under the Federal Rules here for

    10     depositions.

    11

    12     EXAMINATION BY MR. TAYLOR:

    13               Q.     Ms. Craun -- Craun?

    14               A.     Craun, yes.

    15               Q.     -- please state your name.

    16               A.     Rhonda Marie Craun.

    17               Q.     Where do you work?

    18               A.     I work at State Auto Insurance.               I

    19     work for State Auto Insurance.

    20               Q.     Okay.    And where do you work,

    21     what --

    22               A.     In my home.      In Carmel, Indiana.

    23               Q.     What is the relationship between



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 4 of 16   PageID #: 1321

         Rhonda Craun                                                 5/7/2019
                                                                     Page 14

     1              A.      Yes.

     2              Q.      (BY MR. TAYLOR:)        Subject to his

     3     objection, just to repeat the question, are you

     4     here today to testify on behalf of Rockhill

     5     Insurance Company as to the areas of

     6     examination identified in this Notice of

     7     Deposition?

     8                      MR. FROST:      Same objections.

     9              A.      Yes, I am.

    10              Q.      (BY MR. TAYLOR:)        Ms. Craun, I am

    11     going to hand you some documents that I plan to

    12     ask you about today.         And we will do our best,

    13     if we can, to keep these together.

    14                      MR. TAYLOR:      Christopher, do you

    15     want an extra copy?         I have one.

    16                      MR. FROST:      If you have them,

    17     Spence, that will be great.            I want you to get

    18     your money's worth out of the copies you made.

    19                      MR. TAYLOR:      Off the record.

    20                      (Off-the-record discussion.)

    21                      MR. TAYLOR:      Back on the record.

    22              Q.      (BY MR. TAYLOR:)        Ms. Craun, let

    23     me tell you what I have put in front of you



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 5 of 16   PageID #: 1322

         Rhonda Craun                                                 5/7/2019
                                                                    Page 181

     1     on.

     2                      So my question about questions

     3     one -- pages 1 through 4, Rockhill, if I

     4     understand your testimony, is not claiming

     5     there is any omission or misrepresentation in

     6     the 2015 application in this lawsuit?

     7                      MR. FROST:      Asked and answered,

     8     but go ahead.

     9              A.      The 2015 policy is not at issue in

    10     the lawsuit.      We are making no representations

    11     either way about that at this time.

    12              Q.      (BY MR. TAYLOR:)        All right.       Do

    13     you see on page 111 of the application where it

    14     describes the property for the locations you

    15     wish to be covered, do you see that?

    16              A.      Yes, sir.

    17              Q.      And what does it list there?

    18              A.      92 Washington Street, 470 County

    19     Road 78.

    20              Q.      So was it your understanding that

    21     Southeastern Cheese was seeking insurance

    22     coverage for both of those locations?

    23              A.      I believe there's only -- the



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 6 of 16   PageID #: 1323

         Rhonda Craun                                                 5/7/2019
                                                                    Page 182

     1     policy was issued for 92 Washington Street.

     2     470 County Road I think might be the same

     3     address.      I think it is one address.           I think

     4     they are one and the same.

     5              Q.      So is it your belief that 92

     6     Washington Street includes 470 County Road 78?

     7              A.      I think it is possible, yes.

     8              Q.      So do you think that the insurance

     9     coverage issued to Southeastern Cheese for the

    10     92 Washington Street location includes the

    11     wastewater and sprayfields?

    12                      MR. FROST:      Object to the form.

    13              A.      I think that the wastewater

    14     treatment, sprayfields -- I think that the

    15     policy was issued -- let's see -- to

    16     Southeastern Cheese as the insured for their

    17     operations at 92 Washington Street is how it

    18     was issued.

    19              Q.      (BY MR. TAYLOR:)        I understand

    20     that, but my question is does the policy

    21     provide coverage for Southeastern Cheese's

    22     cheese plant at 92 Washington Street and the

    23     wastewater treatment and sprayfields at 470



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 7 of 16   PageID #: 1324

         Rhonda Craun                                                 5/7/2019
                                                                    Page 183

     1     County Road 78, what you just told me was one

     2     and the same?

     3              A.      (Reviewing document.)          As issued

     4     the policy -- the application lists the whole

     5     thing as the description of what they have, but

     6     the policy is issued just for 92 Washington

     7     Street, so I would assume that is just the

     8     coverage they have.

     9              Q.      But you just told me a second ago

    10     that you understand that 92 Washington Street

    11     includes 470 County Road 78.

    12              A.      I am saying they are the same

    13     physical location.

    14              Q.      All right.      And it is that

    15     physical location that is covered under the

    16     Rockhill policy, correct?

    17              A.      It is site specific.

    18              Q.      And that's the site --

    19              A.      That's the site.

    20              Q.      -- the location?

    21              A.      Uh-huh.

    22              Q.      And do you know whether the

    23     wastewater treatment and sprayfields are



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 8 of 16   PageID #: 1325

         Rhonda Craun                                                 5/7/2019
                                                                    Page 184

     1     located at 470 County Road 78?

     2              A.      I don't see an address separate

     3     for those.

     4              Q.      Okay.     I am just asking you do you

     5     know whether or not that is the address for the

     6     wastewater treatment and sprayfield?

     7              A.      From the map in the -- from the

     8     other -- in here, from the map in the section

     9     eight, it would appear that they are separate

    10     locations.

    11              Q.      If I --

    12              A.      I am pointing to the map in the

    13     Riverkeeper's suit, section eight, attachment

    14     eight to our Complaint.

    15              Q.      All right.      I think I am with you.

    16     Now, what is it you are explaining?                Is this

    17     the photograph you are looking at?

    18              A.      Yes, that was.        Mine is black and

    19     white.    You have a color photo.           Yes.     Okay.

    20              Q.      And just for the record, this is

    21     the last page after the declaration of Nelson

    22     Brook, it is a color photograph that says

    23     Google My Maps at the bottom.



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 9 of 16   PageID #: 1326

         Rhonda Craun                                                 5/7/2019
                                                                    Page 185

     1                      Explain to me what you were

     2     just -- tell me again what you just said,

     3     please.

     4               A.     The cheese plant isn't in this

     5     picture.

     6               Q.     Okay.

     7               A.     The cheese plant, to my

     8     understanding, is up here kind of -- in this

     9     picture it would be up in the right-hand top

    10     corner, over in here (indicating), in town, at

    11     the edge of town.

    12               Q.     Okay.

    13               A.     Okay.    And so that would be where

    14     -- that is 470 County Road 78.             78 and

    15     Washington Street appear to be the same thing.

    16               Q.     All right.

    17               A.     Maybe it was an old postal address

    18     or something, I don't know.

    19               Q.     Okay.    And so in issuing the

    20     policy, Rockhill was intending to cover 92

    21     Washington Street and 470 County Road 78

    22     because it understood it to be the same thing?

    23               A.     Rockhill was --



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 10 of 16   PageID #: 1327

          Rhonda Craun                                                 5/7/2019
                                                                     Page 186

      1                     MR. FROST:       Object to the form.

      2     Go ahead.

      3             A.      Okay.     Rockhill issued the policy

      4     to cover 98 Washington Street is how it is

      5     written on the policy, I believe, I don't --

      6             Q.      (BY MR. TAYLOR:)         You are waiting

      7     on me, I'm sorry.

      8                     My question -- let me kind of take

      9     a step back and ask it to you this way:

    10      Southeastern Cheese was applying for insurance

    11      coverage for its cheese plant and its

    12      wastewater treatment and sprayfield, correct?

    13              A.      That is what it says on here, yes

    14      (indicating).

    15              Q.      And do you understand -- do you

    16      know whether or not the wastewater treatment

    17      and sprayfield is at the 470 County Road 78

    18      address?     Is that correct or is that not

    19      correct?

    20              A.      The cheese plant shows that

    21      location.     The sprayfield appears to be a

    22      separate location.        And it's -- on that paper

    23      it shows two sprayfields, so I'm not sure what



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 11 of 16   PageID #: 1328

          Rhonda Craun                                                 5/7/2019
                                                                     Page 187

      1     they intended as far as how many sprayfields

      2     unless they just consider it one but the

      3     Riverkeeper's suit felt it was two.              I'm not

      4     sure.

      5              Q.     But did you understand that

      6     Southeastern Cheese was seeking coverage for

      7     both the cheese plant and the wastewater

      8     treatment and sprayfield based on this

      9     application?      They are, right?        I mean, that's

    10      what we are looking at right here, it says

    11      please complete the following for all locations

    12      you --

    13               A.     But there is a description of

    14      their property, the cheese plant, wastewater

    15      and sprayfield on this application.

    16               Q.     And throughout the application

    17      they describe cheese-making, manufacturing,

    18      wastewater treatment through a series of

    19      lagoons and irrigation treated wastewater; do

    20      you see that?      That's the very next one under

    21      four.

    22               A.     Yes.

    23               Q.     And then in seven, cheese plant



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 12 of 16   PageID #: 1329

          Rhonda Craun                                                 5/7/2019
                                                                     Page 188

      1     since 1930, hay and pasture farm; do you see

      2     that, A and B in response to seven?              On page

      3     111.

      4             A.      Yes.

      5             Q.      All right.       And do you see on page

      6     8, provide all past storage and disposal

      7     practices at each site that describe an (A)

      8     milk silos and cheese and (B) lagoon ponds

      9     store wastewater, sprayfield distributes water

    10      for absorption and evaporation; do you see

    11      that?

    12              A.      Yes.

    13              Q.      So did Rockhill understand that

    14      Southeastern Cheese was seeking coverage for

    15      its sprayfield operation?

    16              A.      That is what the application says.

    17              Q.      And did Rockhill provide coverage

    18      for Southeastern Cheese's sprayfield

    19      application?

    20              A.      It would appear that the

    21      description on the policy was just for 92

    22      Washington Street.

    23              Q.      Okay.     And so -- and you have told



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 13 of 16   PageID #: 1330

          Rhonda Craun                                                 5/7/2019
                                                                     Page 189

      1     me that you think 92 Washington Street is the

      2     same address as 470 County Road 78; do you see

      3     that?

      4               A.       Yes, sir.

      5               Q.       Okay.    And so at least in

      6     Southeastern Cheese's mind, 470 County Road 78

      7     wastewater treatment/sprayfield is at that

      8     address, correct?

      9               A.       I don't -- I don't know what's in

    10      their mind, but that is how they filled out the

    11      application.        I can only -- this is just what

    12      it says.

    13                Q.       Right.    And so did Rockhill make a

    14      decision not to insure the wastewater treatment

    15      and sprayfield operation?

    16                A.       It issued the policy as it was

    17      written.

    18                Q.       And I am not asking you how it

    19      issued the policy.          I am asking you did

    20      Rockhill make a decision not to insure the

    21      wastewater treatment and sprayfield operation?

    22                         MR. FROST:    That's her answer,

    23      Spence.        She is telling you what the policy



                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 14 of 16   PageID #: 1331

          Rhonda Craun                                                 5/7/2019
                                                                     Page 199

      1     that question.      And I don't mean to be so

      2     insistent about it, but I have not gotten an

      3     answer to that question and it seems

      4     fundamental to your claims.           We are owed an

      5     answer to that question.          And it seems to me it

      6     has to be either yes, no, maybe, I don't know,

      7     but you have not even given me one of those.

      8                     So I will just ask you one more

      9     time:     Is it Rockhill's position that the 2017

    10      policy covers the wastewater treatment and

    11      sprayfield location or not?

    12                      MR. FROST:       Same objections.

    13                A.    The policy insures the scheduled

    14      location as -- and the address that was on the

    15      application.

    16                Q.    (BY MR. TAYLOR:)         Does Rockhill

    17      have an understanding one way or another

    18      whether or not the wastewater treatment and

    19      sprayfield is within that scheduled location?

    20                A.    If it's within the -- I'm sorry,

    21      what --

    22                Q.    Does Rockhill have a position

    23      whether or not the wastewater treatment and



                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 15 of 16   PageID #: 1332

          Rhonda Craun                                                 5/7/2019
                                                                     Page 200

      1     sprayfield is within that scheduled location?

      2              A.     Other than what's in the policy, I

      3     don't know what -- what the answer to your

      4     question is.

      5              Q.     You don't know whether or not the

      6     92 Washington Street scheduled location in the

      7     policy, you don't know whether that includes

      8     the wastewater treatment or sprayfield or not?

      9              A.     To the extent that that location

    10      includes the sprayfields, then there would be

    11      coverage.

    12               Q.     Okay.     And I am just asking do you

    13      know whether it includes the sprayfields?                 Do

    14      you know whether 92 Washington Street includes

    15      the wastewater treatment and sprayfield

    16      operation?

    17                      MR. FROST:       Object to the form,

    18      scope.

    19               A.     (Reviewing documents.)           I guess,

    20      as I have already stated, to the extent those

    21      sprayfields would be attached to that address,

    22      I -- we would have to look -- it would appear

    23      to be that is the scheduled location.



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 2:18-cv-00268-KD-B Document 70-2 Filed 05/31/19 Page 16 of 16   PageID #: 1333

          Rhonda Craun                                                 5/7/2019
                                                                     Page 205

      1             Q.      Well -- and so I think you told me

      2     earlier, and there are some documents in here

      3     that I am planning to ask you about a little

      4     bit later, that Rockhill actually did an aerial

      5     view of the property.

      6             A.      Yes.

      7             Q.      And when Rockhill did its aerial

      8     view of the property, its understanding was

      9     that 92 Washington Street and 470 County Road

    10      78 were the same location?

    11                      MR. FROST:       Object to the form.

    12              A.      That's what it looks like, yes.

    13              Q.      (BY MR. TAYLOR:)         And sitting here

    14      today, do you know whether Rockhill intended to

    15      insure the wastewater treatment and sprayfield

    16      when it included 92 Washington Street in the

    17      insurance policy, 2017 policy?

    18                      MR. FROST:       I object.     The policy

    19      speaks for itself.

    20              A.      The policy was issued 92

    21      Washington Street.        Other than that, I don't

    22      know the answer to your question.

    23              Q.      (BY MR. TAYLOR:)         And have you



                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
